
	
		II
		Calendar No. 512
		112th CONGRESS
		2d Session
		S. 645
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Schumer (for
			 himself, Mr. Hatch,
			 Mr. Ensign, Mr.
			 Brown of Ohio, Mr. Johanns,
			 Mr. Whitehouse, Mrs. Gillibrand, Mr.
			 Franken, Mr. Blunt,
			 Mrs. Feinstein, Mr. Blumenthal, Ms.
			 Klobuchar, and Mr. Coons)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 19, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the National Child Protection Act of 1993 to
		  establish a permanent background check system.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)In 2006,
			 61,200,000 adults (a total of 26.7 percent of the population) contributed a
			 total of 8,100,000,000 hours of volunteer service. Of those who volunteer, 27
			 percent dedicate their service to education or youth programs, or a total of
			 16,500,000 adults.
			(2)Assuming recent
			 incarceration rates remain unchanged, an estimated 6.6 percent of individuals
			 in the United States will serve time in prison for a crime during their
			 lifetime. The Integrated Automated Fingerprint Identification System of the
			 Federal Bureau of Investigation maintains fingerprints and criminal history
			 records on more than 65,000,000 individuals, many of whom have been arrested or
			 convicted multiple times.
			(3)A study released
			 in 2002, found that, of individuals released from prison in 15 States in 1994,
			 an estimated 67.5 percent were rearrested for a felony or serious misdemeanor
			 within 3 years. Three-quarters of those new arrests resulted in convictions or
			 a new prison sentence.
			(4)Given the large
			 number of individuals with criminal history records and the vulnerability of
			 the population they work with, human service organizations that work with
			 children need an effective and reliable means of obtaining relevant information
			 about criminal histories in order to determine the suitability of a potential
			 volunteer or employee.
			(5)The large majority
			 of Americans (88 percent) favor granting youth-serving organizations access to
			 conviction records for screening volunteers and 59 percent favored allowing
			 youth-serving organizations to consider arrest records when screening
			 volunteers. This was the only use for which a majority of those surveyed
			 favored granting access to arrest records.
			(6)Congress has previously attempted to ensure
			 that States make Federal Bureau of Investigation criminal history background
			 checks available to organizations seeking to screen employees and volunteers
			 who work with children, the elderly, and individuals with disabilities, through
			 the National Child Protection Act of 1993 (42 U.S.C. 5119 et seq.) and the
			 Volunteers for Children Act (Public Law 105–251; 112 Stat. 1885).
			 However, according to a June 2006 report from the Attorney General, these laws
			 did not have the intended impact of broadening the availability of NCPA
			 checks. A 2007 survey conducted by MENTOR/National Mentoring
			 Partnership found that only 18 States allowed youth mentoring organizations to
			 access nationwide Federal Bureau of Investigation background searches.
			(7)Even when accessible, the cost of a
			 criminal history background check can be prohibitively expensive, ranging from
			 $5 to $75 for a State fingerprint check, plus the Federal Bureau of
			 Investigation fee, which ranges from $15.25 to $30.25, depending on the method
			 of processing, for a total of between $21 and $99 for each volunteer or
			 employee.
			(8)Delays in
			 processing such checks can also limit their utility. While the Federal Bureau
			 of Investigation processes all civil fingerprint requests in less than 24
			 hours, State response times vary widely, and can take as long as 42
			 days.
			(9)The Child Safety
			 Pilot Program under section 108 of the PROTECT Act (42 U.S.C. 5119a
			 note) revealed the importance of performing fingerprint-based Federal Bureau of
			 Investigation criminal history background checks. Of 68,000 background checks
			 performed through the pilot program as of May 2009, 6 percent of volunteer
			 applicants were found to have a criminal history of concern, including very
			 serious offenses such as sexual abuse of minors, assault, child cruelty,
			 murder, and serious drug offenses.
			(10)In an analysis performed on the volunteers
			 screened by the Child Safety Pilot Program, it was found that over 41 percent
			 of the individuals with criminal histories had committed an offense in a State
			 other than the State in which they were applying to volunteer, meaning that a
			 State-only search would not have found relevant criminal results. In addition,
			 even though volunteers knew a background check was being performed, over 50
			 percent of the individuals found to have a criminal history falsely indicated
			 on their application form that they did not have a criminal history.
			(11)The Child Safety
			 Pilot Program also demonstrates that timely and affordable background checks
			 are possible, as background checks under that program are completed within 3 to
			 5 business days at a cost of $18.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is
			 amended—
			(1)by redesignating
			 section 5 as section 6; and
			(2)by inserting after
			 section 4 the following:
				
					5.Program for
				national criminal history background checks for child-serving
				organizations
						(a)DefinitionsIn this section—
							(1)the term
				background check designee means the entity or organization, if
				any, designated by or entering an agreement with the Attorney General under
				subsection (b)(3)(A) to carry out or assist in carrying out the duties
				described in subsection (c);
							(2)the term
				child means an individual who is less than 18 years of age;
							(3)the term
				covered entity means a business or organization, whether public,
				private, for-profit, nonprofit, or voluntary that provides care, care
				placement, supervision, treatment, education, training, instruction, or
				recreation to children, including a business or organization that licenses,
				certifies, or coordinates individuals or organizations to provide care, care
				placement, supervision, treatment, education, training, instruction, or
				recreation to children;
							(4)the term
				covered individual means an individual—
								(A)who has, seeks to
				have, or may have unsupervised access to a child served by a covered entity;
				and
								(B)who—
									(i)is employed by or
				volunteers with, or seeks to be employed by or volunteer with, a covered
				entity; or
									(ii)owns or operates,
				or seeks to own or operate, a covered entity;
									(5)the term
				criminal history review designee means 1 or more Federal, State,
				or local government agencies, if any, designated by or entering an agreement
				with the Attorney General under subsection (b)(3)(B) to carry out or assist in
				carrying out the criminal history review program;
							(6)the term
				criminal history review program means the program established
				under subsection (b)(1)(B);
							(7)the term
				identification document has the meaning given that term in
				section
				1028 of title 18, United States Code;
							(8)the term
				participating entity means a covered entity that is—
								(A)located in a State
				that does not have a qualified State program; and
								(B)approved under
				subsection (f) to receive nationwide background checks in accordance with
				subsection (c) and participate in the criminal history review program;
								(9)the term
				qualified State program means a program of a State authorized
				agency that the Attorney General determines is meeting the standards identified
				in subsection (b)(2) to ensure that a wide range of youth-serving organizations
				have affordable and timely access to nationwide background checks;
							(10)the term
				open arrest means an arrest relating to which charges may still be
				brought, taking into consideration the applicable statute of
				limitations;
							(11)the term
				pending charge means a criminal charge that has not been resolved
				through conviction, acquittal, dismissal, plea bargain, or any other
				means;
							(12)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(13)the term
				State authorized agency means a division or office of a State
				designated by that State to report, receive, or disseminate criminal history
				information.
							(b)Establishment of
				Program
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2011, the Attorney General shall—
								(A)establish policies
				and procedures to carry out the duties described in subsection (c); and
								(B)establish a
				criminal history review program in accordance with subsection (d).
								(2)AssessmentsThe
				Attorney General shall conduct—
								(A)an annual
				assessment of each State authorized agency to determine whether the agency
				operates a qualified State program, including a review of whether the State
				authorized agency—
									(i)has designated a
				wide range of covered entities as eligible to submit State criminal background
				check requests and nationwide background check requests to the State authorized
				agency;
									(ii)charges a covered
				entity not more than a total of $25 and the fee charged by the Federal Bureau
				of Investigation for a nationwide background check; and
									(iii)returns requests
				for State criminal background checks and nationwide background checks to a
				covered entity not later than 10 business days after the date on which the
				request was made; and
									(B)in addition to an
				annual assessment under subparagraph (A), an assessment described in that
				subparagraph of a State authorized agency if—
									(i)a State authorized
				agency that does not have a qualified State program requests such an
				assessment; or
									(ii)the Attorney
				General receives reports from covered entities indicating that a State
				authorized agency that has a qualified State program no longer meets the
				standards described in subparagraph (A).
									(3)DesigneesThe
				Attorney General may—
								(A)designate 1 or
				more Federal Government agencies or enter into an agreement with any other
				entity or organization, or entities or organizations to carry out or assist in
				carrying out the duties described in subsection (c); and
								(B)designate a Federal Government agency or
				enter into an agreement with 1 or more Federal, State, or local government
				agencies to carry out or assist in carrying out the criminal history review
				program.
								(c)Access to
				Nationwide Background Checks
							(1)PurposeThe
				purpose of this section is to streamline the process of obtaining nationwide
				background checks, provide effective customer service, and facilitate
				widespread access to nationwide background checks by participating
				entities.
							(2)DutiesThe
				Attorney General or the background check designee shall—
								(A)handle inquiries
				from covered entities and inform covered entities about how to request
				nationwide background checks—
									(i)for a covered
				entity located in a State with a qualified State program, by referring the
				covered entity to the State authorized agency; and
									(ii)for a covered
				entity located in a State without a qualified State program, by providing
				information on the requirements to become a participating entity;
									(B)provide
				participating entities with access to nationwide background checks on covered
				individuals in accordance with this section;
								(C)receive paper and
				electronic requests for nationwide background checks on covered individuals
				from participating entities;
								(D)to the extent
				practicable, negotiate an agreement with each State authorized agency under
				which—
									(i)that State
				authorized agency shall conduct a State criminal background check within the
				time periods specified in subsection (e) in response to a request from the
				Attorney General or the background check designee and provide criminal history
				records to the Attorney General or the criminal history review designee;
				and
									(ii)a participating
				entity may elect to obtain a State criminal background check, in addition to a
				nationwide background check, through 1 unified request to the Attorney General
				or the background check designee;
									(E)convert all paper
				fingerprint cards into an electronic form and securely transmit all
				fingerprints electronically to the national criminal history background check
				system and, if appropriate, the State authorized agencies;
								(F)collect a fee to
				conduct the nationwide background check, and, if appropriate, a State criminal
				background check, and remit fees to the Attorney General or the criminal
				history review designee, the Federal Bureau of Investigation, and, if
				appropriate, the State authorized agencies; and
								(G)coordinate with
				the Federal Bureau of Investigation, participating State authorized agencies,
				and the Attorney General or the criminal history review designee to ensure that
				background check requests are being completed within the time periods specified
				in subsection (e).
								(3)Required
				informationA request for a nationwide background check by a
				participating entity shall include—
								(A)the fingerprints
				of the covered individual, in paper or electronic form;
								(B)a photocopy of a
				valid identification document; and
								(C)a statement
				completed and signed by the covered individual that—
									(i)sets out the name,
				address, and date of birth of the covered individual, as those items of
				information appear on a valid identification document, and demographic
				characteristics defined at subsection (j)(2)(A);
									(ii)notifies the
				covered individual that the Attorney General and, if appropriate, a State
				authorized agency may perform a criminal history background check and that the
				signature of the covered individual on the statement constitutes an
				acknowledgment that such a check may be conducted;
									(iii)notifies the
				covered individual that the signature of the covered individual constitutes
				consent to participate in the criminal history review program, under which the
				participating entity may be informed if the criminal history records of the
				covered individual reveal a criminal history that warrants special concern or
				further inquiry;
									(iv)notifies the
				covered individual that the covered individual shall be provided with a copy of
				the criminal history records of the covered individual and shall have 10
				business days to review the records, challenge the accuracy or completeness of
				any information in the records, or withdraw consent to participate in the
				criminal history review program before any information about the criminal
				history of the covered individual is provided to the participating entity;
				and
									(v)notifies the
				covered individual that prior to and after the completion of the background
				check, the participating entity may choose to deny the covered individual
				access to children.
									(4)Fees
								(A)In
				generalThe Attorney General or the background check designee may
				collect a fee to defray the costs of carrying out the duties described in this
				subsection and the duties of the criminal history review designee under this
				section—
									(i)for a nationwide
				background check and criminal history review, in an amount not to exceed the
				lesser of—
										(I)the sum of—
											(aa)the actual cost
				to the Attorney General or the background check designee of conducting a
				nationwide background check; and
											(bb)the actual cost
				to the Attorney General or the criminal history review designee of conducting a
				criminal history review under this section; or
											(II)to the extent
				practicable, no greater than $25 for a covered individual who volunteers with a
				covered entity except that where practicable the fee may be waived by the
				Attorney General upon a showing of substantial hardship; and
										(ii)for a State
				criminal background check described in paragraph (2)(D), in the amount
				specified in the agreement with the applicable State authorized agency, not to
				exceed $25.
									(B)Prohibition on
				fees
									(i)In
				generalA participating entity may not charge another entity or
				individual a surcharge to access a background check conducted under this
				section.
									(ii)ViolationThe
				Attorney General shall bar any participating entity that the Attorney General
				determines violated clause (i) from submitting background checks under this
				section.
									(d)Criminal History
				Review Program
							(1)PurposeThe
				purpose of the criminal history review program is to provide participating
				entities with reliable and accurate information regarding whether a covered
				individual has been convicted of, or has an open arrest or pending charges for,
				a crime that may bear upon the fitness of the covered individual to have
				responsibility for the safety and well-being of the children in their
				care.
							(2)RequirementsThe
				Attorney General or the criminal history review designee shall—
								(A)establish
				procedures to securely receive criminal history records from the Federal Bureau
				of Investigation, if necessary, and from State authorized agencies, if
				appropriate;
								(B)after receiving a
				criminal history record from the Federal Bureau of Investigation transmit to
				the covered individual—
									(i)the criminal
				history records;
									(ii)a detailed
				notification of the rights of the covered individual under subsection (g);
				and
									(iii)information
				about how to contact the Attorney General or criminal history review designee
				for the purpose of challenging the accuracy or completeness of any information
				in the criminal history record or to withdraw consent to participate in the
				criminal history review program;
									(C)if the covered
				individual informs the Attorney General or criminal history review designee
				that the covered individual intends to challenge the accuracy or completeness
				of any information in the criminal history record, assist the covered
				individual in contacting the appropriate persons or offices within the Federal
				Bureau of Investigation or State authorized agency;
								(D)make
				determinations regarding whether the criminal history records received in
				response to a criminal history background check conducted under this section
				indicate that the covered individual has a criminal history that may bear on
				the covered individual’s fitness to provide care to children, based solely on
				the criteria described in paragraph (3);
								(E)unless the covered
				individual has withdrawn consent to participate in the criminal history review
				program, convey to the participating entity that submitted the request for a
				nationwide background check—
									(i)which of the 3
				categorizations described in paragraph (3) criminal conviction of special
				concern identified, further inquiry recommended, or no criminal records of
				special concern identified apply to the covered individual;
									(ii)information and
				guidance relating to the appropriate use of criminal history information when
				making decisions regarding hiring employees and using volunteers;
									(iii)if a criminal
				history that meets the criteria set forth in subparagraph (A) or (B) of
				paragraph (3) is found, a recommendation to the participating entity to consult
				with the covered individual in order to obtain more information about the
				criminal history of the covered individual, and a list of factors to consider
				in assessing the significance of that criminal history, including—
										(I)the nature,
				gravity, and circumstances of the offense, including whether the individual was
				convicted of the offense;
										(II)the period of
				time that has elapsed since the date of the offense or end of a period of
				incarceration or supervised release;
										(III)the nature of
				the position held or sought; and
										(IV)any evidence of
				rehabilitation; and
										(iv)instructions and
				guidance that, in evaluating the considerations described in clause (iii), the
				participating entity should consult the Equal Employment Opportunity Commission
				Policy Statement on the Issue of Conviction Records and the Equal Employment
				Opportunity Commission Policy Guidance on the Consideration of Arrest Records
				in Employment Decisions under Title VII of the Civil Rights Act of 1964 or any
				successor thereto issued by the Equal Employment Opportunity Commission;
									(F)if a covered
				individual has withdrawn consent to participate in the criminal history review
				program, inform the participating entity that consent has been
				withdrawn;
								(G)work with the
				Attorney General or the background check designee and the Federal Bureau of
				Investigation to develop processes and procedures to ensure that criminal
				history background check requests are completed within the time periods
				specified in subsection (e); and
								(H)serve as a
				national resource center to provide guidance and assistance to participating
				entities on how to interpret criminal history information, the possible
				restrictions that apply when making hiring decisions based on criminal
				histories, and other related information.
								(3)Criminal history
				review criteriaThe Attorney General or the criminal history
				review designee shall, in determining when a criminal history record indicates
				that a covered individual has a criminal history that may bear on the fitness
				of the covered individual to provide care to children—
								(A)assign a
				categorization of criminal conviction of special concern identified if a
				covered individual is found to have a conviction that would prevent the
				individual from being approved as a foster or adoptive parent under section
				471(a)(20)(A) of the Social Security Act (42 U.S.C. 671(a)(20)(A));
								(B)assign a
				categorization of further inquiry recommended if a covered individual is found
				to have—
									(i)a conviction for a serious misdemeanor,
				committed against a child, involving the same type of conduct prohibited by a
				felony described in section 471(a)(20)(A) of the Social Security Act
				(42 U.S.C.
				671(a)(20)(A));
									(ii)a conviction for
				a serious misdemeanor, not committed against a child, involving the same type
				of conduct prohibited by a felony described in section 471(a)(20)(A) of the
				Social Security Act (42 U.S.C. 671(a)(20)(A)) unless 5
				years has elapsed since the later of the date of conviction and the date of
				release of the person from imprisonment for that conviction;
									(iii)an open arrest
				or pending charge for a felony described in, or a serious misdemeanor involving
				the same type of conduct prohibited by a felony described in, section
				471(a)(20)(A) of the Social Security Act (42 U.S.C. 671(a)(20)(A)); and
									(C)assign a
				categorization of no criminal records of special concern identified for a
				covered individual that does not meet the criteria described in subparagraph
				(A) or (B).
								(e)Timing
							(1)In
				generalUnless exceptional circumstances apply, criminal
				background checks shall be completed according to the time frame under this
				subsection. The Attorney General or the background check designee shall work
				with the criminal history review designee and the Federal Bureau of
				Investigation to ensure that the time limits under this subsection are being
				achieved.
							(2)Application
				processingThe Attorney General or the background check designee
				shall electronically submit a national background check request to the Federal
				Bureau of Investigation and, if appropriate, the participating State authorized
				agency not later than 2 business days after the date on which a request for a
				national background check is received by the Attorney General or the background
				check designee.
							(3)Conduct of
				background checksThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall provide criminal history records
				to the Attorney General or the criminal history review designee not later than
				2 business days after the date on which the Federal Bureau of Investigation or
				State authorized agency, as the case may be, receives a request for a
				nationwide background check from the Attorney General or the background check
				designee.
							(4)Provision of
				records to covered individuals and opportunity to challenge
								(A)In
				generalWhen the Attorney General or the criminal history review
				designee finds that the criminal history records of a covered individual fall
				within the categorizations described in subparagraph (A) or (B) of subsection
				(d)(3), the Attorney General or criminal history review designee shall provide
				the covered individual with the criminal history records of the covered
				individual and a detailed notification of the rights of the covered individual
				under subsection (g) not later than 1 business day after the date on which the
				Attorney General or criminal history review designee receives a criminal
				history record from the Federal Bureau of Investigation and, if necessary,
				resolves any potentially incomplete information in accordance with subsection
				(d)(2)(B).
								(B)Opportunity to
				challengeThe covered individual shall have 10 business days from
				the date the criminal history records and notification described in
				subparagraph (A) are sent to challenge the accuracy or completeness of any
				information in the criminal history record or to withdraw consent to
				participate in the criminal history review program.
								(5)Criminal history
				reviewsUnless the Federal Bureau of Investigation certifies that
				further time is required to resolve a challenge brought by a covered
				individual, the Attorney General or the criminal history review designee shall
				convey to the participating entity the information set forth in subparagraph
				(F) or (G) of subsection (d)(2), as appropriate, 10 business days after
				providing the covered individuals with the criminal history records of the
				covered individual and a notification of their rights under subsection
				(g).
							(f)Participation in
				Program
							(1)In
				generalThe Attorney General or the background check designee
				shall determine whether an entity is a covered entity and whether that covered
				entity should be approved as a participating entity, based on—
								(A)whether the entity
				is located in a State that has a qualified State program; and
								(B)the consultation
				conducted under paragraph (2).
								(2)ConsultationIn
				determining how many covered entities to approve as participating entities, the
				Attorney General or the background check designee shall consult quarterly with
				the Federal Bureau of Investigation and the criminal history review designee to
				determine the volume of requests for national background checks that can be
				completed, based on the capacity of the criminal history review program and the
				Federal Bureau of Investigation, the availability of resources, and the
				demonstrated need for national background checks in order to protect
				children.
							(3)Preference for
				nonprofit organizationsIn determining whether a covered entity
				should be approved as a participating entity under paragraph (1), the Attorney
				General or the background check designee shall give preference to any
				organization participating in the Child Safety Pilot Program under section
				108(a)(3) of the PROTECT Act (42 U.S.C. 5119a note) on the date
				of enactment of the Child Protection
				Improvements Act of 2011 and to any other nonprofit
				organizations.
							(g)Right of covered
				individuals To challenge accuracy or completeness of recordsA
				covered individual who is the subject of a nationwide background check under
				this section may challenge the accuracy and completeness of the criminal
				history records in the criminal history report as provided in subsection
				(d)(2)(D), without submitting a separate set of fingerprints or an additional
				fee.
						(h)Duties of the
				Federal Bureau of Investigation
							(1)Response to a
				request for criminal background recordsUpon request by the
				Attorney General or background check designee, the Federal Bureau of
				Investigation shall conduct a nationwide background check and provide any
				criminal history records to the Attorney General or criminal history review
				designee.
							(2)Resolution of
				challengesIf a covered individual challenges the accuracy or
				completeness of any information in the criminal history record of the covered
				individual, the Federal Bureau of Investigation, in consultation with the
				agency that contributed to the record, shall—
								(A)investigate the
				challenge with relevant departments and agencies of the Federal Government and
				State and local governments;
								(B)promptly make a
				determination regarding the accuracy and completeness of the challenged
				information; and
								(C)correct any
				inaccurate or incomplete records.
								(i)Authorization of
				Appropriations
							(1)In
				generalThere are authorized to be appropriated to the Attorney
				General for each of fiscal years 2012 through 2015 such sums as are necessary
				to carry out the provisions of this Act.
							(2)Sense of the
				CongressIt is the sense of the Congress that in fiscal year
				2012, and each fiscal year thereafter, the fees collected by the Attorney
				General or the background check designee should be sufficient to carry out the
				duties of the Attorney General or the background check designee under this
				section and to help support the criminal history review program.
							(j)Collection of
				Data and Report to Congress
							(1)In
				generalNot later than 1 year after the establishment of the
				program created under subsection (b), and annually thereafter, the Attorney
				General shall prepare and submit to Congress and make available to the public a
				report on the programs and procedures established under this Act.
							(2)Collection of
				data
								(A)Definition of
				demographic characteristicsIn this paragraph, the term
				demographic characteristics includes information pertaining to
				race, color, ancestry, national origin, age, sex, and marital status.
								(B)CompilingBeginning
				not later than 90 days after the establishment of the program under subsection
				(b), the Attorney General shall compile data regarding—
									(i)the number and
				types of participating entities;
									(ii)the fees charged
				to participating entities under this section;
									(iii)the time
				interval between nationwide background check submissions and responses under
				this section;
									(iv)the fiscal impact
				of this section on State authorized agencies;
									(v)the number and
				demographic characteristics of covered individuals submitting a statement
				described in subsection (c)(3)(A)(iii) as part of a request for a nationwide
				background check;
									(vi)the number and
				demographic characteristics of covered individuals determined to have a
				criminal history;
									(vii)the number, type
				(including the identity of the offense and whether the offense was committed
				while the covered individual was a juvenile or adult), and frequency of
				offenses, and length of the period between the date of the offense and the date
				of the nationwide background check for any covered individuals found to have a
				criminal history under this section;
									(viii)the procedures
				available for covered individuals to challenge the accuracy and completeness of
				criminal history records under this section;
									(ix)the number and
				results of challenges to the accuracy and completeness of criminal history
				records under this section;
									(x)the number and
				types of corrections of erroneous criminal history records based on a challenge
				under this section;
									(xi)the number and
				types of inquiries for assistance on interpreting a criminal history received
				by the criminal history review program; and
									(xii)to the extent
				practicable, the number of covered individuals denied employment based on the
				criminal history information provided by the Attorney General or the criminal
				history review designee.
									(C)Aggregating
				dataThe Attorney General shall—
									(i)aggregate the data
				collected under this paragraph by State and city; and
									(ii)aggregate the
				data collected under clauses (v), (vi), and (vii) of subparagraph (B) by race,
				color, ancestry, national origin, age, sex, and marital status.
									(D)Reports
									(i)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2011, and annually thereafter, the Attorney General shall prepare
				and submit to Congress a report concerning the data compiled and aggregated
				under this paragraph.
									(ii)ContentsEach
				report submitted under clause (i) shall contain—
										(I)the data compiled
				and aggregated under this paragraph, organized in such a way as to provide a
				comprehensive analysis of the programs and procedures established under this
				section;
										(II)information
				regarding and analysis of—
											(aa)the programs and
				procedures established under this section; and
											(bb)the extent such
				programs and procedures have helped screen individuals who may pose a risk to
				children; and
											(III)information
				regarding and analysis of whether and to what extent the programs and
				procedures established under this section are having a disparate impact on
				individuals based on race, color, ancestry, national origin, age, sex, or
				marital status.
										(iii)RecommendationsA
				report submitted under clause (i) may contain recommendations to Congress on
				possible legislative improvements to this section.
									(iv)Additional
				information
										(I)In
				generalUpon the request of any member of Congress, the Attorney
				General shall make available any of the data compiled or aggregated under this
				paragraph.
										(II)ExceptionThe
				Attorney General shall not make available any data that identifies specific
				individuals.
										(k)Limitation on
				Liability
							(1)In
				general
								(A)Failure to
				conduct criminal background checksNo participating entity shall
				be liable in an action for damages solely for failure to conduct a criminal
				background check on a covered individual.
								(B)Failure to take
				adverse action against covered individualNo participating entity
				shall be liable in an action for damages solely for a failure to take action
				adverse to a covered individual upon receiving any notice of criminal history
				from the Attorney General or the criminal history review designee under
				subsection (d)(2)(F).
								(2)RelianceA
				participating entity that reasonably relies on criminal history records
				received in response to a background check under this section shall not be
				liable in an action for damages based on the inaccuracy or incompleteness of
				that information.
							(3)Criminal history
				review program
								(A)In
				generalExcept as provided in
				subparagraphs (B) and (C) the background check designee and the criminal
				history review designee, including a director, officer, employee, or agent of
				the background check designee, or the criminal history review designee, shall
				not be liable in an action for damages relating to the performance of the
				responsibilities and functions of the background check designee and the
				criminal history review designee under this section.
								(B)Intentional,
				reckless, or other misconductSubparagraph (A) shall not apply in an
				action if the background check designee, or the criminal history review
				designee, or a director, officer, employee, or agent of the background check
				designee, or the criminal history review designee, engaged in intentional
				misconduct or acted, or failed to act, with actual malice, with reckless
				disregard to a substantial risk of causing injury without legal justification,
				or for a purpose unrelated to the performance of responsibilities or functions
				under this section.
								(C)Ordinary
				business activitiesSubparagraph (A) shall not apply to an act or
				omission relating to an ordinary business activity, such as an activity
				involving general administration or operations, the use of motor vehicles, or
				personnel management.
								(l)Privacy of
				Information
							(1)Prohibition on
				unauthorized disclosure or use of criminal history recordsExcept
				for a covered individual, any entity or individual authorized to receive or
				transmit fingerprints or criminal history records under this Act—
								(A)shall use the
				fingerprints, criminal history records, or information in the criminal history
				records only for the purposes specifically set forth in this Act;
								(B)shall allow access
				to the fingerprints, criminal history records, or information in the criminal
				history records only to those employees of the entity, and only on such terms,
				as are necessary to fulfill the purposes set forth in this Act;
								(C)shall not disclose
				the fingerprints, criminal history records, or information in the criminal
				history records, except as specifically authorized under this Act;
								(D)shall keep a
				written record of each authorized disclosure of the fingerprints, criminal
				history records, or the information in the criminal history records; and
								(E)shall maintain
				adequate security measures to ensure the confidentiality of the fingerprints,
				the criminal history records, and the information in the criminal history
				records.
								(2)Compliance
								(A)In
				generalThe Attorney General shall promulgate regulations to
				ensure the enforcement of the nondisclosure requirements under paragraph (1)
				and to provide for appropriate sanctions in the case of violations of the
				requirements.
								(B)Participating
				entities and designeesThe participation in any program under
				this section by an entity or organization that enters into an agreement with
				the Attorney General to carry out the duties described in subsection (c) or to
				carry out the criminal history review program shall be conditioned on the
				person—
									(i)establishing
				procedures to ensure compliance with, and respond to any violations of,
				paragraph (1); and
									(ii)maintaining
				substantial compliance with paragraph (1).
									(3)Destruction of
				records
								(A)In
				generalExcept as provided in
				subparagraph (B), the Attorney General, the background check designee, and the
				criminal history review designee shall destroy any fingerprints, either in
				paper or electronic form, or criminal history record received for the purpose
				of carrying out the provisions of this Act after any transaction based on the
				fingerprints or criminal history record is completed, and shall not maintain
				the fingerprints, the criminal history records, or the information in the
				criminal history record in any form.
								(B)ExceptionThis paragraph shall not apply to the
				retention of fingerprints by the FBI, upon consent of the covered individual or
				in accordance with State or Federal procedures, for the purpose of providing
				fingerprint verification or subsequent hit notification services, or for the
				retention of criminal history record information which updates the criminal
				history record.
								(C)Repeat
				applicantsA covered individual may sign a release permitting the
				Attorney General or background check designee to retain the fingerprints of the
				covered individual for a period not to exceed 5 years, for the sole purpose of
				participating in the criminal history review program on a subsequent
				occasion.
								.
			4.Extension of
			 child safety pilotSection
			 108(a)(3)(A) of the PROTECT Act (42 U.S.C. 5119a note) is
			 amended—
			(1)by striking
			 104-month; and
			(2)by adding at the
			 end the following: The Child Safety Pilot Program under this paragraph
			 shall terminate on the date that is 1 year after the date of enactment of the
			 Child Protection Improvements Act of
			 2011..
			
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)In 2006, 61,200,000
			 adults (a total of 26.7 percent of the population) contributed a total of
			 8,100,000,000 hours of volunteer service. Of those who volunteer, 27 percent
			 dedicate their service to education or youth programs, or a total of 16,500,000
			 adults.
			(2)Assuming recent
			 incarceration rates remain unchanged, an estimated 6.6 percent of individuals
			 in the United States will serve time in prison for a crime during their
			 lifetime. The Integrated Automated Fingerprint Identification System of the
			 Federal Bureau of Investigation maintains fingerprints and criminal history
			 records on more than 71,000,000 individuals, many of whom have been arrested or
			 convicted multiple times.
			(3)A study released in 2002,
			 found that, of individuals released from prison in 15 States in 1994, an
			 estimated 67.5 percent were rearrested for a felony or serious misdemeanor
			 within 3 years. Three-quarters of those new arrests resulted in convictions or
			 a new prison sentence.
			(4)Given the large number of
			 individuals with criminal history records and the vulnerability of the
			 population they work with, human service organizations that work with children
			 need an effective and reliable means of obtaining relevant information about
			 criminal histories in order to determine the suitability of a potential
			 volunteer or employee.
			(5)The large majority of
			 Americans (88 percent) favor granting youth-serving organizations access to
			 conviction records for screening volunteers and 59 percent favored allowing
			 youth-serving organizations to consider arrest records when screening
			 volunteers. This was the only use for which a majority of those surveyed
			 favored granting access to arrest records.
			(6)Congress has previously
			 attempted to ensure that States make Federal Bureau of Investigation criminal
			 history background checks available to organizations seeking to screen
			 employees and volunteers who work with children, the elderly, and individuals
			 with disabilities, through the National Child Protection Act of 1993 (42 U.S.C.
			 5119 et seq.) and the Volunteers for Children Act (Public Law 105–251; 112
			 Stat. 1885). However, according to a June 2006 report from the Attorney
			 General, these laws did not have the intended impact of broadening the
			 availability of NCPA checks. A 2007 survey conducted by MENTOR/National
			 Mentoring Partnership found that only 18 States allowed youth mentoring
			 organizations to access nationwide Federal Bureau of Investigation background
			 searches.
			(7)Even when accessible, the
			 cost of a criminal history background check can be prohibitively expensive,
			 ranging from $5 to $75 for a State fingerprint check, plus the Federal Bureau
			 of Investigation fee, which ranges from $15.25 to $30.25, depending on the
			 method of processing, for a total of between $21 and $99 for each volunteer or
			 employee.
			(8)Delays in processing such
			 checks can also limit their utility. While the Federal Bureau of Investigation
			 processes all civil fingerprint requests in less than 24 hours, State response
			 times vary widely, and can take as long as 42 days.
			(9)The Child Safety Pilot
			 Program under section 108 of the PROTECT Act (42 U.S.C. 5119a note) revealed
			 the importance of performing fingerprint-based Federal Bureau of Investigation
			 criminal history background checks. Of 77,000 background checks performed
			 through the pilot program, 6 percent of volunteer applicants were found to have
			 a criminal history of concern, including very serious offenses such as sexual
			 abuse of minors, assault, child cruelty, murder, and serious drug
			 offenses.
			(10)In an analysis performed
			 on the volunteers screened by the Child Safety Pilot Program, it was found that
			 over 40 percent of the individuals with criminal histories had committed an
			 offense in a State other than the State in which they were applying to
			 volunteer, meaning that a State-only search would not have found relevant
			 criminal results. In addition, even though volunteers knew a background check
			 was being performed, over 50 percent of the individuals found to have a
			 criminal history falsely indicated on their application form that they did not
			 have a criminal history.
			(11)The Child Safety Pilot
			 Program also demonstrates that timely and affordable background checks are
			 possible, as background checks under that program are completed within 3 to 5
			 business days at a cost of $18.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			(1)by redesignating section
			 5 as section 6; and
			(2)by inserting after
			 section 4 the following:
				
					5.Program for national
				criminal history background checks for child-serving organizations
						(a)DefinitionsIn
				this section—
							(1)the term background
				check designee means the entity or organization, if any, designated by
				or entering an agreement with the Attorney General under subsection (b)(3)(A)
				to carry out or assist in carrying out the duties described in subsection
				(c);
							(2)the term
				child means an individual who is less than 18 years of age;
							(3)the term covered
				entity means a business or organization, whether public, private,
				for-profit, nonprofit, or voluntary that provides care, care placement,
				supervision, treatment, education, training, instruction, or recreation to
				children, including a business or organization that licenses, certifies, or
				coordinates individuals or organizations to provide care, care placement,
				supervision, treatment, education, training, instruction, or recreation to
				children;
							(4)the term covered
				individual means an individual—
								(A)who has, seeks to have,
				or may have unsupervised access to a child served by a covered entity;
				and
								(B)who—
									(i)is employed by or
				volunteers with, or seeks to be employed by or volunteer with, a covered
				entity; or
									(ii)owns or operates, or
				seeks to own or operate, a covered entity;
									(5)the term criminal
				history review designee means 1 or more Federal, State, or local
				government agencies, if any, designated by or entering an agreement with the
				Attorney General under subsection (b)(3)(B) to carry out or assist in carrying
				out the criminal history review program;
							(6)the term criminal
				history review program means the program established under subsection
				(b)(1)(B);
							(7)the term
				identification document has the meaning given that term in section
				1028 of title 18, United States Code;
							(8)the term open
				arrest means an arrest relating to which charges may still be brought,
				taking into consideration the applicable statute of limitations;
							(9)the term pending
				charge means a criminal charge that has not been resolved through
				conviction, acquittal, dismissal, plea bargain, or any other means;
							(10)the term serious
				misdemeanor means—
								(A)an offense described in
				section 3581(b)(6) of title 18, United States Code; or
								(B)for a State offense, an
				offense carrying a penalty of more than 6 months, but not more than 1
				year;
								(11)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(12)the term State
				authorized agency means a division or office of a State designated by
				that State to report, receive, or disseminate criminal history
				information.
							(b)Establishment of
				program
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2012, the Attorney General shall—
								(A)establish policies and
				procedures to carry out the duties described in subsection (c); and
								(B)establish a criminal
				history review program in accordance with subsection (d).
								(2)DesigneesThe
				Attorney General may designate 1 or more Federal Government agencies or enter
				into an agreement with any other entity or organization, or entities or
				organizations to carry out or assist in carrying out the duties described in
				subsection (c).
							(c)Access to nationwide
				background checks
							(1)PurposeThe
				purpose of this section is to streamline the process of obtaining nationwide
				background checks, provide effective customer service, and facilitate
				widespread access to nationwide background checks by covered entities.
							(2)DutiesThe
				Attorney General or the background check designee shall—
								(A)handle inquiries from
				covered entities and inform covered entities about how to request nationwide
				background checks;
								(B)provide covered entities
				with access to nationwide background checks on covered individuals in
				accordance with this section;
								(C)receive paper and
				electronic requests for nationwide background checks on covered individuals
				from covered entities;
								(D)convert all paper
				fingerprint cards into an electronic form and securely transmit all
				fingerprints electronically to the national criminal history background check
				system;
								(E)collect a fee to conduct
				the nationwide background check, and, if appropriate, a State criminal
				background check, and remit fees to the Attorney General or the criminal
				history review designee and the Federal Bureau of Investigation; and
								(F)coordinate with the
				Federal Bureau of Investigation and the Attorney General or the criminal
				history review designee to ensure that background check requests are being
				completed within the time periods specified in subsection (e).
								(3)Required
				informationA request for a nationwide background check by a
				covered entity shall include—
								(A)the fingerprints of the
				covered individual, in paper or electronic form;
								(B)a photocopy of a valid
				identification document; and
								(C)a statement completed and
				signed by the covered individual that—
									(i)sets out the name,
				address, and date of birth of the covered individual, as those items of
				information appear on a valid identification document;
									(ii)notifies the covered
				individual that the Attorney General may perform a criminal history background
				check and that the signature of the covered individual on the statement
				constitutes an acknowledgment that such a check may be conducted;
									(iii)notifies the covered
				individual that the signature of the covered individual constitutes consent to
				participate in the criminal history review program, under which the covered
				entity may be informed if the criminal history records of the covered
				individual reveal a criminal history that warrants special concern or further
				inquiry;
									(iv)notifies the covered
				individual that the covered individual shall be provided with a copy of the
				criminal history records of the covered individual and shall have 10 business
				days to review the records, challenge the accuracy or completeness of any
				information in the records, or withdraw consent to participate in the criminal
				history review program before any information about the criminal history of the
				covered individual is provided to the covered entity; and
									(v)notifies the covered
				individual that prior to and after the completion of the background check, the
				covered entity may choose to deny the covered individual access to
				children.
									(4)Fees
								(A)In
				generalThe Attorney General or the background check designee
				shall collect a fee to offset the costs of carrying out the duties described in
				this subsection and the duties of the criminal history review designee under
				this section for a nationwide background check and criminal history review, in
				an amount equal to the sum of—
									(i)the actual cost to the
				Attorney General or the background check designee of conducting a nationwide
				background check; and
									(ii)the actual cost to the
				Attorney General or the criminal history review designee of conducting a
				criminal history review under this section; and
									(B)Prohibition on
				fees
									(i)In
				generalA covered entity may not charge another entity or
				individual a surcharge to access a background check conducted under this
				section.
									(ii)ViolationThe
				Attorney General shall have the authority to collect restitution from any
				covered entity that the Attorney General determines violated clause (i).
									(d)Criminal history review
				program
							(1)PurposeThe
				purpose of the criminal history review program is to provide covered entities
				with reliable and accurate information regarding whether a covered individual
				has been convicted of, or has an open arrest or pending charges for, a crime
				that may bear upon the fitness of the covered individual to have responsibility
				for the safety and well-being of the children in their care.
							(2)RequirementsThe
				Attorney General or the criminal history review designee shall—
								(A)establish procedures to
				securely receive criminal history records from the Federal Bureau of
				Investigation, if necessary;
								(B)after receiving a
				criminal history record from the Federal Bureau of Investigation transmit to
				the covered individual—
									(i)the criminal history
				records;
									(ii)a detailed notification
				of the rights of the covered individual under subsection (g); and
									(iii)information about how
				to contact the Attorney General or criminal history review designee for the
				purpose of challenging the accuracy or completeness of any information in the
				criminal history record or to withdraw consent to participate in the criminal
				history review program;
									(C)if the covered individual
				informs the Attorney General or criminal history review designee that the
				covered individual intends to challenge the accuracy or completeness of any
				information in the criminal history record, assist the covered individual in
				contacting the appropriate persons or offices within the Federal Bureau of
				Investigation;
								(D)make determinations
				regarding whether the criminal history records received in response to a
				criminal history background check conducted under this section indicate that
				the covered individual has a criminal history that may bear on the covered
				individual’s fitness to provide care to children, based solely on the criteria
				described in paragraph (3);
								(E)unless the covered
				individual has withdrawn consent to participate in the criminal history review
				program, convey to the covered entity that submitted the request for a
				nationwide background check—
									(i)which of the 3
				categorizations described in paragraph (3) criminal conviction of special
				concern identified, further inquiry recommended, or no criminal records of
				special concern identified apply to the covered individual;
									(ii)information and guidance
				relating to the appropriate use of criminal history information when making
				decisions regarding hiring employees and using volunteers;
									(iii)if a criminal history
				that meets the criteria set forth in subparagraph (A) or (B) of paragraph (3)
				is found, a recommendation to the participating entity to consult with the
				covered individual in order to obtain more information about the criminal
				history of the covered individual, and a list of factors to consider in
				assessing the significance of that criminal history, including—
										(I)the nature, gravity, and
				circumstances of the offense, including whether the individual was convicted of
				the offense;
										(II)the period of time that
				has elapsed since the date of the offense or end of a period of incarceration
				or supervised release;
										(III)the nature of the
				position held or sought; and
										(IV)any evidence of
				rehabilitation; and
										(iv)instructions and
				guidance that, in evaluating the considerations described in clause (iii), the
				participating entity should consult the Equal Employment Opportunity Commission
				Policy Statement on the Issue of Conviction Records and the Equal Employment
				Opportunity Commission Policy Guidance on the Consideration of Arrest Records
				in Employment Decisions under Title VII of the Civil Rights Act of 1964 or any
				successor thereto issued by the Equal Employment Opportunity Commission;
									(F)if a covered individual
				has withdrawn consent to participate in the criminal history review program,
				inform the covered entity that consent has been withdrawn;
								(G)work with the Attorney
				General or the background check designee and the Federal Bureau of
				Investigation to develop processes and procedures to ensure that criminal
				history background check requests are completed within the time periods
				specified in subsection (e); and
								(H)serve as a national
				resource center to provide guidance and assistance to covered entities on how
				to interpret criminal history information, the possible restrictions that apply
				when making hiring decisions based on criminal histories, and other related
				information.
								(3)Criminal history review
				criteriaThe Attorney General or the criminal history review
				designee shall, in determining when a criminal history record indicates that a
				covered individual has a criminal history that may bear on the fitness of the
				covered individual to provide care to children—
								(A)assign a categorization
				of criminal conviction of special concern identified if a covered individual is
				found to have a conviction that would prevent the individual from being
				approved as a foster or adoptive parent under section 471(a)(20)(A) of the
				Social Security Act (42 U.S.C. 671(a)(20)(A));
								(B)assign a categorization
				of further inquiry recommended if a covered individual is found to have—
									(i)a conviction for a
				serious misdemeanor, committed against a child, involving the same type of
				conduct prohibited by a felony described in section 471(a)(20)(A) of the Social
				Security Act (42 U.S.C. 671(a)(20)(A));
									(ii)a conviction for a
				serious misdemeanor, not committed against a child, involving the same type of
				conduct prohibited by a felony described in section 471(a)(20)(A) of the Social
				Security Act (42 U.S.C. 671(a)(20)(A)) unless 5 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for that conviction;
									(iii)an open arrest or
				pending charge for a felony described in, or a serious misdemeanor involving
				the same type of conduct prohibited by a felony described in, section
				471(a)(20)(A) of the Social Security Act (42 U.S.C. 671(a)(20)(A)); and
									(C)assign a categorization
				of no criminal records of special concern identified for a covered individual
				that does not meet the criteria described in subparagraph (A) or (B).
								(e)Timing
							(1)In
				generalUnless exceptional circumstances apply, criminal
				background checks shall be completed according to the time frame under this
				subsection. The Attorney General or the background check designee shall work
				with the criminal history review designee and the Federal Bureau of
				Investigation to ensure that the time limits under this subsection are being
				achieved.
							(2)Application
				processingThe Attorney General or the background check designee
				shall electronically submit a national background check request to the Federal
				Bureau of Investigation not later than 2 business days after the date on which
				a request for a national background check is received by the Attorney General
				or the background check designee.
							(3)Conduct of background
				checksThe Federal Bureau of Investigation shall provide criminal
				history records to the Attorney General or the criminal history review designee
				not later than 2 business days after the date on which the Federal Bureau of
				Investigation receives a request for a nationwide background check from the
				Attorney General or the background check designee.
							(4)Provision of records to
				covered individuals and opportunity to challenge
								(A)In
				generalWhen the Attorney General or the criminal history review
				designee finds that the criminal history records of a covered individual fall
				within the categorizations described in subparagraph (A) or (B) of subsection
				(d)(3), the Attorney General or criminal history review designee shall provide
				the covered individual with the criminal history records of the covered
				individual and a detailed notification of the rights of the covered individual
				under subsection (g) not later than 1 business day after the date on which the
				Attorney General or criminal history review designee receives a criminal
				history record from the Federal Bureau of Investigation and, if necessary,
				resolves any potentially incomplete information in accordance with subsection
				(d)(2)(B).
								(B)Opportunity to
				challengeThe covered individual shall have 10 business days from
				the date the criminal history records and notification described in
				subparagraph (A) are sent to challenge the accuracy or completeness of any
				information in the criminal history record or to withdraw consent to
				participate in the criminal history review program.
								(5)Criminal history
				reviewsUnless the Federal Bureau of Investigation certifies that
				further time is required to resolve a challenge brought by a covered
				individual, the Attorney General or the criminal history review designee shall
				convey to the covered entity the information set forth in subparagraph (F) or
				(G) of subsection (d)(2), as appropriate, 10 business days after providing the
				covered individuals with the criminal history records of the covered individual
				and a notification of their rights under subsection (g).
							(f)Participation in
				program
							(1)In
				generalThe Attorney General or the background check designee
				shall determine whether an entity is a covered entity based on—
								(A)whether the entity is
				located in a State with a State authorized agency; and
								(B)the consultation
				conducted under paragraph (2).
								(2)ConsultationIn
				determining whether an entity is a covered entity for purposes of this section,
				the Attorney General or the background check designee shall consult quarterly
				with the Federal Bureau of Investigation and the criminal history review
				designee to determine the volume of requests for national background checks
				that can be completed, based on the capacity of the criminal history review
				program and the Federal Bureau of Investigation, the availability of resources,
				and the demonstrated need for national background checks in order to protect
				children.
							(g)Right of covered
				individuals to challenge accuracy or completeness of recordsA
				covered individual who is the subject of a nationwide background check under
				this section may challenge the accuracy and completeness of the criminal
				history records in the criminal history report as provided in subsection
				(d)(2)(D), without submitting a separate set of fingerprints or an additional
				fee.
						(h)Duties of the federal
				bureau of investigation
							(1)Response to a request
				for criminal background recordsUpon request by the Attorney
				General or background check designee, the Federal Bureau of Investigation shall
				conduct a nationwide background check and provide any criminal history records
				to the Attorney General or criminal history review designee.
							(2)Resolution of
				challengesIf a covered individual challenges the accuracy or
				completeness of any information in the criminal history record of the covered
				individual, the Federal Bureau of Investigation, in consultation with the
				agency that contributed to the record, shall—
								(A)investigate the challenge
				with relevant departments and agencies of the Federal Government and State and
				local governments;
								(B)promptly make a
				determination regarding the accuracy and completeness of the challenged
				information; and
								(C)correct any inaccurate or
				incomplete records.
								(i)Fund
							(1)EstablishmentThere
				is established in the Treasury a fund to be known as the National
				Criminal History Background Check Fund (referred to in this subsection
				as the Fund), to be administered by the Attorney General to
				carry out this section.
							(2)DepositsAny
				amounts collected under subsection (c)(4) shall be deposited into the
				Fund.
							(3)AvailabilityAmounts
				in the Fund shall be available to the Attorney General for use in accordance
				with this section without fiscal year limitation or further appropriation by
				Congress.
							(j)Collection of data and
				report to congress
							(1)In
				generalNot later than 1 year after the establishment of the
				program created under subsection (b), and annually thereafter, the Attorney
				General shall prepare and submit to Congress and make available to the public a
				report on the programs and procedures established under this Act.
							(2)Collection of
				data
								(A)CompilingBeginning
				not later than 90 days after the establishment of the program under subsection
				(b), the Attorney General shall compile data regarding—
									(i)the number and types of
				covered entities;
									(ii)the fees charged to
				covered entities under this section;
									(iii)the time interval
				between nationwide background check submissions and responses under this
				section;
									(iv)the number, type
				(including the identity of the offense and whether the offense was committed
				while the covered individual was a juvenile or adult), and frequency of
				offenses, and length of the period between the date of the offense and the date
				of the nationwide background check for any covered individuals found to have a
				criminal history under this section;
									(v)the procedures available
				for covered individuals to challenge the accuracy and completeness of criminal
				history records under this section;
									(vi)the number and results
				of challenges to the accuracy and completeness of criminal history records
				under this section;
									(vii)the number and types of
				corrections of erroneous criminal history records based on a challenge under
				this section;
									(viii)the number and types
				of inquiries for assistance on interpreting a criminal history received by the
				criminal history review program; and
									(ix)to the extent
				practicable, the number of covered individuals denied employment based on the
				criminal history information provided by the Attorney General or the criminal
				history review designee.
									(B)Aggregating
				dataThe Attorney General shall aggregate the data collected
				under this paragraph by State and city.
								(C)Reports
									(i)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2012, and annually thereafter, the Attorney General shall prepare
				and submit to Congress a report concerning the data compiled and aggregated
				under this paragraph.
									(ii)ContentsEach
				report submitted under clause (i) shall contain—
										(I)the data compiled and
				aggregated under this paragraph, organized in such a way as to provide a
				comprehensive analysis of the programs and procedures established under this
				section; and
										(II)information regarding
				and analysis of—
											(aa)the programs and
				procedures established under this section; and
											(bb)the extent such programs
				and procedures have helped screen individuals who may pose a risk to
				children.
											(iii)RecommendationsA
				report submitted under clause (i) may contain recommendations to Congress on
				possible legislative improvements to this section.
									(iv)Additional
				information
										(I)In
				generalUpon the request of any member of Congress, the Attorney
				General shall make available any of the data compiled or aggregated under this
				paragraph.
										(II)ExceptionThe
				Attorney General shall not make available any data that identifies specific
				individuals.
										(k)Limitation on
				liability
							(1)In general
								(A)Failure to conduct
				criminal background checksA covered entity shall not be held
				liable in an action for damages solely for failure to conduct a criminal
				background check on a covered individual.
								(B)Failure to take adverse
				action against covered individualA covered entity shall not be
				held liable in an action for damages solely for a failure to take action
				adverse to a covered individual upon receiving any notice of criminal history
				from the Attorney General or the criminal history review designee under
				subsection (d)(2)(F).
								(2)RelianceA
				covered entity that reasonably relies on criminal history records received in
				response to a background check under this section shall not be liable in an
				action for damages based on the inaccuracy or incompleteness of that
				information.
							(3)Criminal history review
				program
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				background check designee and the criminal history review designee, including a
				director, officer, employee, or agent of the background check designee, or the
				criminal history review designee, shall not be liable in an action for damages
				relating to the performance of the responsibilities and functions of the
				background check designee and the criminal history review designee under this
				section.
								(B)Intentional, reckless,
				or other misconductSubparagraph (A) shall not apply in an action
				if the background check designee, or the criminal history review designee, or a
				director, officer, employee, or agent of the background check designee, or the
				criminal history review designee, engaged in intentional misconduct or acted,
				or failed to act, with actual malice, with reckless disregard to a substantial
				risk of causing injury without legal justification, or for a purpose unrelated
				to the performance of responsibilities or functions under this section.
								(C)Ordinary business
				activitiesSubparagraph (A) shall not apply to an act or omission
				relating to an ordinary business activity, such as an activity involving
				general administration or operations, the use of motor vehicles, or personnel
				management.
								(l)Privacy of
				information
							(1)Prohibition on
				unauthorized disclosure or use of criminal history recordsExcept
				for a covered individual, any entity or individual authorized to receive or
				transmit fingerprints or criminal history records under this Act—
								(A)shall use the
				fingerprints, criminal history records, or information in the criminal history
				records only for the purposes specifically set forth in this Act;
								(B)shall allow access to the
				fingerprints, criminal history records, or information in the criminal history
				records only to those employees of the entity, and only on such terms, as are
				necessary to fulfill the purposes set forth in this Act;
								(C)shall not disclose the
				fingerprints, criminal history records, or information in the criminal history
				records, except as specifically authorized under this Act;
								(D)shall keep a written
				record of each authorized disclosure of the fingerprints, criminal history
				records, or the information in the criminal history records; and
								(E)shall maintain adequate
				security measures to ensure the confidentiality of the fingerprints, the
				criminal history records, and the information in the criminal history
				records.
								(2)Compliance
								(A)In
				generalThe Attorney General shall promulgate regulations to
				ensure the enforcement of the nondisclosure requirements under paragraph (1)
				and to provide for appropriate sanctions in the case of violations of the
				requirements.
								(B)DesigneesThe
				participation in any program under this section by an entity or organization
				that enters into an agreement with the Attorney General to carry out the duties
				described in subsection (c) or to carry out the criminal history review program
				shall be conditioned on the person—
									(i)establishing procedures
				to ensure compliance with, and respond to any violations of, paragraph (1);
				and
									(ii)maintaining substantial
				compliance with paragraph (1).
									(3)Destruction of
				records
								(A)In
				generalExcept as provided in subparagraph (B), the Attorney
				General, the background check designee, and the criminal history review
				designee shall destroy any fingerprints, either in paper or electronic form, or
				criminal history record received for the purpose of carrying out the provisions
				of this Act after any transaction based on the fingerprints or criminal history
				record is completed, and shall not maintain the fingerprints, the criminal
				history records, or the information in the criminal history record in any
				form.
								(B)ExceptionThis
				paragraph shall not apply to the retention of fingerprints by the FBI, upon
				consent of the covered individual or in accordance with State or Federal
				procedures, for the purpose of providing fingerprint verification or subsequent
				hit notification services, or for the retention of criminal history record
				information which updates the criminal history record.
								(C)Repeat
				applicantsA covered individual may sign a release permitting the
				Attorney General or background check designee to retain the fingerprints of the
				covered individual for the sole purpose of participating in the criminal
				history review program on a subsequent
				occasion.
								.
			4.Electronic life safety
			 and security systems Federal background checks
			(a)FindingsCongress finds the following:
				(1)The electronic life safety and security
			 systems industry performs critical security installation and protection for
			 much of the infrastructure in the United States and provides commercial
			 buildings, public agencies and residences with alarm and security systems that
			 are an important part of homeland security and anti-crime and terrorist
			 prevention.
				(2)The electronic life safety and security
			 systems industry includes central monitoring stations and individual
			 employer-owned companies and other private sector businesses that install alarm
			 and security systems in infrastructure of the United States.
				(3)Some States do not
			 provide for any licensing or regulation requirement that includes a State or
			 Federal background check on employers and employees of the companies involved
			 in the electronic life safety and security systems industry.
				(4)Many employers and employees in the
			 electronic life safety and security systems industry travel across State lines
			 to install systems and may or may not be required to undergo Federal background
			 checks as a condition of employment and in some cases there may be background
			 check requirements at the State level or duplicated background checks at the
			 county or city levels.
				(5)Many employees in the electronic life
			 safety and security systems industry have access to public and private
			 structures and should undergo a Federal background check in order to protect
			 lives and property.
				(b)DefinitionIn this section, the term electronic
			 life safety and security systems industry means businesses that provide
			 installation and central monitoring of fire and burglar alarm systems to public
			 or private entities, including fire alarms, burglar alarms, closed-circuit TV,
			 biometric systems, access control systems, personal emergency response systems,
			 and other crime prevention systems.
			(c)Establishment of
			 background check
				(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Attorney General shall
			 establish a method to permit employers in the electronic life safety and
			 security systems installation and monitoring industry to request a fitness
			 determination by a governmental entity based on State and Federal
			 fingerprint-based background checks, in accordance with the information
			 contained in appropriate records acquired under section 534 of title 28, United
			 States Code.
				(2)Requirements
					(A)MethodThe
			 method for background checks established under paragraph (1)—
						(i)shall allow employers to obtain a fitness
			 determination from a governmental entity based upon a background check of a
			 State and Federal criminal history record information by submitting
			 fingerprints—
							(I)to the Attorney General through the State
			 criminal history record repository of the State in which the employer is
			 located; or
							(II)if a State declines to allow access to the
			 criminal history record repository of the State, in the manner determined by
			 the Attorney General; and
							(ii)shall not require a
			 duplicate background check regarding an employee working only within 1 State
			 where the State licensing and regulation of that employee already requires a
			 Federal background check.
						(B)Criteria for
			 determinationThe fitness determination under subparagraph (A)(i)
			 shall be based on whether the employee or prospective employee has been
			 convicted of or imprisoned for a felony during the 10-year period before the
			 background check is conducted.
					(C)Required Attorney
			 General actionUnless an employee or prospective employee has
			 withdrawn consent to participate in the fitness determination under paragraph
			 (3)(B), if the criminal history of the employee or prospective employee
			 includes a conviction or imprisonment for a felony during the 10-year period
			 before the background check was conducted, the Attorney General shall provide
			 to the employer—
						(i)(I)a recommendation to
			 consult with the employee or prospective employee in order to obtain more
			 information about the criminal history of the employee or prospective employee;
			 and
							(II)a list of factors to
			 consider in assessing the significance of the criminal history,
			 including—
								(aa)the
			 nature, gravity, and circumstances of the offense, including whether the
			 employee or prospective employee was convicted of the offense;
								(bb)the
			 period of time that has elapsed since the date of the offense or end of a
			 period of incarceration or supervised release;
								(cc)the
			 nature of the position held or sought; and
								(dd)any
			 evidence of rehabilitation; and
								(ii)instructions and
			 guidance that, in evaluating the considerations described in clause (i)(II),
			 the participating entity should consult the Equal Employment Opportunity
			 Commission Policy Statement on the Issue of Conviction Records and the Equal
			 Employment Opportunity Commission Policy Guidance on the Consideration of
			 Arrest Records in Employment Decisions under Title VII of the Civil Rights Act
			 of 1964 or any successor thereto issued by the Equal Employment Opportunity
			 Commission.
						(3)Provision of records to
			 employees and prospective employees and opportunity to challenge or withdraw
			 consent
					(A)In
			 generalWhen the Attorney General finds that the criminal history
			 records of an employee or prospective employee demonstrate that the employee or
			 prospective employee has been convicted of or imprisoned for a felony during
			 the 10-year period before the background check is conducted, the Attorney
			 General shall provide the employee or prospective employee with the criminal
			 history records of the employee or prospective employee and a detailed
			 notification of the rights of the employee or prospective employee under
			 subparagraph (C) not later than 1 business day after the date on which the
			 Attorney General receives a criminal history record from the Federal Bureau of
			 Investigation.
					(B)Opportunity to
			 challenge or withdraw consentAn employee or prospective employee
			 described in subparagraph (A) shall have 10 business days from the date the
			 criminal history records and notification described in subparagraph (A) are
			 sent to challenge the accuracy or completeness of any information in the
			 criminal history record or to withdraw consent to participate in the fitness
			 determination.
					(C)Right of employees and
			 prospective employees to challenge accuracy or completeness of
			 recordsAn employee or prospective employee who is the subject of
			 background check under this section may challenge the accuracy and completeness
			 of the criminal history records in the criminal history report as provided in
			 paragraph (4), without submitting a separate set of fingerprints or an
			 additional fee.
					(D)Resolution of
			 challengesIf an employee or prospective employee challenges the
			 accuracy or completeness of any information in the criminal history record of
			 the employee or prospective employee under this paragraph, the Federal Bureau
			 of Investigation, in consultation with the agency that contributed to the
			 record, shall—
						(i)investigate the challenge
			 with relevant departments and agencies of the Federal Government and State and
			 local governments;
						(ii)promptly make a
			 determination regarding the accuracy and completeness of the challenged
			 information; and
						(iii)correct any inaccurate
			 or incomplete records.
						(4)Criminal history
			 reviewsUnless the Federal Bureau of Investigation certifies that
			 further time is required to resolve a challenge brought by an employee or
			 prospective employee under paragraph (3)(B), the Attorney General shall convey
			 to the employer the criminal history records of the employee or prospective
			 employee 10 business days after providing the employee or prospective employee
			 with the criminal history records of the employee or prospective employee and a
			 notification of their rights under paragraph (3)(C).
				(5)FeesThe
			 Attorney General shall collect from an employer requesting a fitness
			 determination under this section a fee to offset the costs of carrying out the
			 duties described in this section, including this subsection, in an amount equal
			 to the sum of the actual cost to the Attorney General of conducting the fitness
			 determination and other criteria.
				(d)Privacy of
			 information
				(1)Prohibition on
			 unauthorized disclosure or use of criminal history recordsExcept
			 for an employee or prospective employee described in subsection (c), any entity
			 or individual authorized to receive or transmit fingerprints or criminal
			 history records under this section—
					(A)shall use the
			 fingerprints, criminal history records, or information in the criminal history
			 records only for the purposes specifically set forth in this section;
					(B)shall allow access to the
			 fingerprints, criminal history records, or information in the criminal history
			 records only to those employees of the entity, and only on such terms, as are
			 necessary to fulfill the purposes set forth in this section;
					(C)shall not disclose the
			 fingerprints, criminal history records, or information in the criminal history
			 records, except as specifically authorized under this section;
					(D)shall keep a written
			 record of each authorized disclosure of the fingerprints, criminal history
			 records, or the information in the criminal history records; and
					(E)shall maintain adequate
			 security measures to ensure the confidentiality of the fingerprints, the
			 criminal history records, and the information in the criminal history
			 records.
					(2)ComplianceThe
			 Attorney General shall promulgate regulations to ensure the enforcement of the
			 nondisclosure requirements under paragraph (1) and to provide for appropriate
			 sanctions in the case of violations of the requirements.
				(3)Destruction of
			 records
					(A)In
			 generalExcept as provided in subparagraph (B), the Attorney
			 General shall destroy any fingerprints, either in paper or electronic form, or
			 criminal history record received for the purpose of carrying out the provisions
			 of this section after any transaction based on the fingerprints or criminal
			 history record is completed, and shall not maintain the fingerprints, the
			 criminal history records, or the information in the criminal history record in
			 any form.
					(B)ExceptionThis
			 paragraph shall not apply to the retention of fingerprints by the FBI, upon
			 consent of the employee or prospective employee or in accordance with State or
			 Federal procedures, for the purpose of providing fingerprint verification or
			 subsequent hit notification services, or for the retention of criminal history
			 record information which updates the criminal history record.
					
	
		September 19, 2012
		Reported with an amendment
	
